NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10389

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00321-GMN-NJK-3
 v.

KEITH WILLIAMS,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Keith Williams appeals from the district court’s judgment and challenges his

guilty-plea conviction and total 147-month sentence for conspiracy to interfere

with commerce by robbery, in violation of 18 U.S.C. § 1951; three counts of

interference with commerce by robbery, in violation of 18 U.S.C. §§ 2, 1951; and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brandishing a firearm during and in relation to a crime of violence, in violation of

18 U.S.C. §§ 2, 924(c)(1)(A). Pursuant to Anders v. California, 386 U.S. 738

(1967), Williams’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Williams the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Williams waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Goodall, 21 F.4th 555, 562-65 (9th Cir. 2021). We accordingly dismiss

the appeal. See id. at 565.

      However, we remand for the district court to amend the written judgment to

reflect the correct statutes of conviction for Count 13: 18 U.S.C. §§ 2 and

924(c)(1)(A).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED with instructions.




                                          2                                    17-10389